Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00836-CV
                                    ____________

       DAVID W. WILLIAMS AND DEBORAH C. WILLIAMS, Appellants

                                           V.

              AMEGY BANK NATIONAL ASSOCIATION, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-74908


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed March 16, 2011. On February 21, 2012,
appellants filed a motion to dismiss the appeal because the case settled. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.